DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 are pending in this application and were examined on their merits.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Gabriel et al. (US 9,999,942 B2) in view of Takahashi et al. (US 2014/0057281 A1).

Gabriel et al. teaches a method comprising:  sealing a sterilized container in a sterile environment containing a sterile tissue graft with a lid portion made from a material which allows transmission of laser light (Fig. 11 and Column 2, Lines 42-57 and Fig. 1 and Fig. 4, #76);
taking out the outer container sealed by the lid portion from the aseptic (clean) room and moving the container into a cutting device in the outside of the clean room and passing the laser through the transmissive part of the lid and cutting the tissue with the laser (Column 5, Lines 16-40);



can accommodate the tissue and a solution to allow the tissue to remain submerged and when the container is sealed by the lid portion the lid portion is mounted on the outer container (Column 5, Lines 40-52 and Fig. 4), and reading on Claims 1 in part, 2 in part and 3 in part.

The teachings of Gabriel et al. were discussed above.

Gabriel et al. did not teach wherein the tissue was a cell sheet and the solution is a culture medium, as required by Claims 1 and 3.
wherein the inner container includes a membrane in the bottom which allows passage of the culture medium therethrough, and the cell sheet is cultured on the membrane of the inner container, the culture medium is contained in the outer container and the culture medium can circulate therethrough, as required by Claim 4;
or wherein the a layer of collagen is formed on the upper face of the membrane in the inner container and culturing the cell sheet on the upper face of the collagen layer, cutting the cell sheet with the laser and moving the container into the clean room, removing the lid of the outer container, decomposing the collagen layer with collagenase and removing the cut cell sheet from the inner container, as required by Claim 5. 



et al. teaches a method of preparing a cell sheet for transplantation/grafting (Pg. 10, Paragraphs [0094]-[0095]) wherein a layer of collagen is layered on the upper face of a transwell insert (porous membrane allowing passage of media therethrough) containing culture media and suspended in an outer well/container also containing culture medium which allows the culture media to circulate therethrough, culturing cells on the collagen layer, decomposing the collagen layer with collagenase, removing the cell sheet from the media and cutting with a laser (Pg. 8, Paragraphs [0079]-[0080]). 

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device for sterilely laser cutting a tissue graft as taught by Gabriel et al. with the method and porous membrane of Takahashi et al. of culturing, releasing and laser cutting a cell sheet for transplantation/grafting because this is no more than the application of a known technique (sterile transwell culturing of a removable collagen layered cell sheet graft requiring laser cutting) to a known device/method (device and method for sterile in-device laser cutting of a tissue graft) ready for improvement to yield predictable results.  The MPEP states: 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:


It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to place the transwell insert comprising the collagen layered cell sheet of Takahashi et al. into the inner container of the device of Gabriel et al. because this would serve to support the transwell insert and retain the culture medium in contact with the insert interior and exterior.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have found it further obvious to move the container into the clean room, prior to removing the lid of the outer container and removing the cut cell sheet from the inner container because this would preserve the sterility of the interior of the device and the cell sheet graft therein.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination and modifications in order to prepare and isolate a tissue graft suitable for transplantation which is in the form of a cell sheet and to maintain the sterility thereof during the laser cutting process.  There would have been a reasonable expectation of success in making this combination because both references are reasonably drawn to the same field of endeavor, that is, tissue grafts which are prepared by laser cutting.

Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Gabriel et al. (US 9,999,942 B2) in view of Takahashi et al. (US 2014/0057281 A1), as applied to Claims 1, 3, 4 and 5 above, and further in view of Podgorny et al. (2013).

et al. and Takahashi et al. were discussed above.

Neither reference taught a method wherein the cell sheet is cultured in the container in a culture medium and removing the culture medium from the container inside the clean room before sealing the lid portion of the container removing the container from the clean room, as required by Claim 2.

Podgorny et al. teaches a method of laser microdissection of living cells wherein a cell monolayer sheet is isolated (Pg. 2, Section 2.3), that the laser can generate cavitation bubbles in liquid which can have a negative effect on the cutting process (Pgs. 3-4, Section 3.2) and that prior to laser microdissection culture medium is removed as much as possible (Pg. 2, Column 1, Lines 49-51).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the instant application that the combination of Gabriel et al. and Takahashi et al. makes obvious the culturing of a cell sheet in the container in a cell culture medium prior to laser cutting.  It would have been further obvious to those of ordinary skill in the art before the effective filing date of the instant invention to modify the device and method of Gabriel et al. and Takahashi et al. with the teaching of Podgorny et al. of removing the culture medium before to laser dissection because this is no more than the application of a known technique (removal of culture medium from a container containing a cell sheet prior to laser cutting) to improve a similar device/method (cultured cell sheet to be cut by a laser) in the same way.  

The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to avoid the negative effects caused by interaction of the laser with a liquid, such as cavitation bubbles.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the performance of the step culture removal from the cultured cell sheet prior to laser cutting to be performed in the clean room as this would preserve the sterility of the cultured cell sheet.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to avoid contaminating the cell sheet.  There would have been a reasonable expectation of success in making this modification because Gabriel is drawn to a process and device for sterilely cutting a graft tissue with a laser and at least both Takahashi et al. and Podgorny et al. are directed to the same field of endeavor that is, laser cutting of cell sheets. 

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  











/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/15/2021